EXHIBIT AMENDED AND RESTATED BYLAWS OF MERIX CORPORATION An Oregon Corporation TABLE OF CONTENTS Page ARTICLE ONE: OFFICES 1 1.1 Registered Office and Agent 1 1.2 Other Offices 1 ARTICLE TWO: SHAREHOLDERS 1 2.1 Annual Meeting 1 2.2 Special Meetings 1 2.3 Place of Meeting 1 2.4 Notice of Meeting 2 2.5 Quorum; Manner of Acting 2 2.6 Proxies 2 2.7 Voting of Shares 2 2.8 Action by Shareholders without a Meeting 2 ARTICLE THREE: BOARD OF DIRECTORS 3 3.1 General Powers 3 3.2 Number and Qualifications 3 3.3 Election and Tenure 3 3.4 Vacancies 3 3.5 Removal of Directors 3 3.6 Regular Meetings 3 3.7 Special Meetings 3 3.8 Notice; Waiver 3 3.9 Quorum 4 3.10 Manner of Acting 4 3.11 Presumption of Assent 4 3.12 Action by Directors without a Meeting 4 3.13 Telephonic Meetings 4 ARTICLE FOUR: COMMITTEES 4 4.1 Designation 4 4.2 Number; Qualification; Term 4 4.3 Authority 4 4.4 Committee Changes 4 4.5 Alternate Members of Committees 5 4.6 Regular Meetings 5 4.7 Special Meetings 5 4.8 Quorum; Majority Vote 5 4.9 Minutes 5 4.10 Responsibility 5 ARTICLE FIVE: OFFICERS 5 5.1 Number 5 5.2 Election and Term of Office 5 5.3 Removal 6 5.4 Vacancies 6 5.5 President 6 5.6 Vice Presidents 6 5.7 Secretary 6 5.8 Treasurer 6 ARTICLE SIX: CORPORATE INSTRUMENTS, CONTRACTS, CHECKS AND DEPOSITS 7 6.1 Execution of Corporate Instruments Generally 7 6.2 Contracts 7 6.3 Checks, Drafts, Etc 7 6.4 Deposits 7 ARTICLE SEVEN: CERTIFICATES FOR SHARES AND THEIR TRANSFER 7 7.1 Certificates for Shares 7 7.2 Transfer of Shares 7 7.3 Lost Certificates 8 7.4 Record Date 8 ARTICLE EIGHT: INDEMNIFICATION AND INSURANCE 8 8.1 Indemnification, Generally 8 8.2 Definitions 8 8.3 No Presumption of Bad Faith 9 8.4 Right to Indemnification 9 8.5 Indemnification in Proceedings by or in the Right of the Corporation 10 8.6 Determination of Standards of Conduct 10 8.7 Advance for Expenses 10 8.8 Indemnification of Officers 11 8.9 Indemnity Agreements 11 8.10 Insurance 11 8.11 Nonexclusive Right 11 ARTICLE NINE: BOOKS AND RECORDS 11 ARTICLE TEN: MISCELLANEOUS 12 10.1 Severability 12 10.2 Amendments 12 10.3 Seal 12 10.4 Fiscal Year 12 BYLAWS OF MERIX CORPORATION An Oregon Corporation PREAMBLE These bylaws are subject to, and governed by, the Oregon Business Corporation Act (the“OBCA”) and the articles of incorporation of Merix Corporation, an Oregon corporation (the“Corporation”).In the event of a direct conflict between the provisions of these bylaws and the mandatory provisions of the OBCA or the provisions of the articles of incorporation of the Corporation, such provisions of the OBCA or the articles of incorporation of the Corporation, as the case may be, will be controlling. ARTICLE ONE:OFFICES 1.1Registered Office and Agent.The registered office and registered agent of the Corporation shall be as designated from time to time by the appropriate filing by the Corporation in the office of the Secretary of State of the State of Oregon. 1.2Other Offices.The Corporation may also have offices at such other places, both within and without the State of Oregon, as the board of directors of the Corporation (the“Board”) may from time to time determine or as the business of the Corporation may require. ARTICLE TWO:SHAREHOLDERS 2.1Annual Meeting.An annual meeting of shareholders of the Corporation shall be held each calendar year on such date and at such time as shall be designated from time to time by the Board and stated in the notice of the meeting or in a duly executed waiver of notice of such meeting.At such meeting, the shareholders shall elect directors and transact such other business as may properly be brought before the meeting. 2.2Special Meetings.Special meetings of the shareholders, for any purpose or purposes, unless otherwise prescribed by statute, may be called by the President or by the Board, and shall be called by the President at the request of the holders of not less than one tenth (10%) of all the outstanding shares of the Corporation entitled to vote at the meeting. 2.3Place of Meeting.The Board shall determine the place of meeting for all annual and special meetings of the shareholders.In the absence of any such determination, all meetings of shareholders shall be held at the principal office of the Corporation.Meetings of the shareholders may also be held by means of conference telephone or similar communications equipment by means of which allpersons participating in the meeting can hear and have technical capability to communicate verbally with each other, and such participation shall constitute presence in person at the meeting. 2.4Notice of Meeting.Written or printed notice stating the place, day, and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting iscalled, shall be delivered not less than ten (10) nor more than sixty (60) days before, the date of the meeting,either personally or by mail, by or at the direction of the President, the Secretary, or the officer or persons calling the meeting, to each shareholder of record entitled to vote at such meeting.If mailed, such notice shall be deemed to be delivered when deposited in the United States mail, addressed to the shareholder at the shareholder’s address as it appears on the stock transfer books of the Corporation, with first-class postage thereon prepaid.A written waiver of notice of a meeting signed by the shareholder or shareholders entitled to such notice, whether before or after the time stated therein, shall be equivalent to the giving of such notice. 2.5Quorum; Manner of Acting.A majority of the outstanding shares of the Corporation entitled to vote, represented in person or by proxy, shall constitute a quorum at a meeting of shareholders.If a quorum is present, the affirmative vote of a majority of the shares represented at the meeting and entitled to vote on the subject matter shall be the act of the shareholders, unless the vote of a greater number or voting by classes is required by statute, the articles of incorporation, or these bylaws.If fewer than a majority of the outstanding shares are represented at a meeting, a majority of the shares so represented may adjourn the meeting from time to time without further notice.At such adjourned meeting at which a quorum shall be present or represented, any business may be transacted which might have been transacted at the meeting as originally noticed.The shareholders present at a duly organized meeting may continue to transact business until adjournment, notwithstanding the withdrawal of enough shareholders to leave less than a quorum. 2.6Proxies.At all meetings of shareholders, a shareholder may vote by proxy executed in writing by the shareholder or by the shareholder’s duly authorized attorney-in-fact.Such proxy shall be filed with the Secretary of the Corporation before or at the time of the meeting.No proxy shall be valid after eleven (11) months from the date of its execution, unless otherwise provided in the proxy. 2.7Voting of Shares.Each outstanding share of the Corporation’s common stock shall be entitled to one vote upon each matter submitted to a vote at a meeting of the shareholders. 2.8Action by Shareholders without a Meeting.Any action required or permitted to be taken at any meeting of shareholders may, except as otherwise required by law or the articles of incorporation of the Corporation, be taken without a meeting, without prior notice and without a vote, if a consent in writing, setting forth the action so taken, shall be signed by the holders of record of the issued and outstanding capital stock of the Corporation having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted, and the writing or writings are filed with the permanent records of the Corporation.Prompt notice of the taking of corporate action without a meeting by less than unanimous written consent shall be given to those shareholders who have not consented in writing. ARTICLE
